Citation Nr: 0803205	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-00 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis, 
to include as associated with participation in Project 
Shipboard Hazard and Defense (SHAD).

2.  Entitlement to service connection for a vision 
disability, to include as associated with participation in 
Project SHAD.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as associated with 
participation in Project SHAD.

4.  Entitlement to service connection for coronary artery 
disease (CAD) with tachycardia, to include as associated with 
participation in Project SHAD.

5.  Entitlement to service connection for hypertension (HTN), 
to include as associated with participation in Project SHAD.

6.  Entitlement to service connection for joint pain, to 
include as associated with participation in Project SHAD.

REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims.

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in September 2007.  A 
transcript of that proceeding has been associated with the 
veteran's claims file.


FINDINGS OF FACT

1.  The preponderance of the evidence establishes that the 
veteran was a participant in Project SHAD, specifically 
Operation Copperhead, from January 24 to February 25, 1965.

2.  The preponderance of the evidence is against a finding 
that multiple sclerosis, vision disability, COPD, CAD with 
tachycardia, HTN and joint pain are the result of 
participation in Project SHAD.

3.  The preponderance of the evidence is against a finding 
that multiple sclerosis was present in service; that current 
multiple sclerosis is related to service; or that multiple 
sclerosis manifested itself to a compensable degree within 
seven years following the veteran's separation from active 
duty.

4.  The preponderance of the evidence is against a finding 
that HTN is linked to a disease or injury in service; nor was 
it manifested within the first post-service year.

5.  The preponderance of the evidence is against a finding 
that a vision disability, COPD, CAD and tachycardia and joint 
pain are the result of a disease or injury in service.


CONCLUSION OF LAW

Multiple sclerosis, vision disability, COPD, CAD with 
tachycardia, HTN and joint pain were not incurred in or 
aggravated by active service, to include as associated with 
participation in Project SHAD.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007); see also VHA 
Directive 2004-016 (April 15, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to the initial adjudication of the veteran's claims, 
letters dated in November 2004 and February 2005 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The aforementioned letters told 
him to provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-21.  Since the Board has concluded that 
the preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  Specifically, the veteran noted that he had been 
treated by Doctors Livingston and Carlson shortly after he 
was discharged from service.  He indicated that both doctors 
were deceased and their records unavailable.  See Travel 
Board hearing transcript, September 18, 2007.  The veteran 
indicated that he had received treatment from Dr. Joel Riley, 
Dr. Susan Dobmeyer, St. Mary's Health Center and Missouri 
Baptist hospital.  These records have been associated with 
the claims file.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  

The veteran was afforded VA medical examinations in February 
and March 2005 to obtain an opinion as to whether his claimed 
conditions can be directly attributed to his participation in 
Project SHAD.  Further examination or opinion is not needed 
on the veteran's claims because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the veteran's military service.  This 
is discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The veteran has alleged that he currently suffers from 
multiple sclerosis, a vision disability, COPD, CAD with 
tachycardia, HTN and joint pain as a result of his 
participation in Project SHAD, specifically in Operation 
Copperhead in 1965.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A.  Project SHAD; Operation Copperhead

The Board will first address the veteran's contention that 
his current disabilities are the result of chemical exposure 
during participation in Project SHAD.  Project SHAD, an 
acronym for Shipboard Hazard and Defense, was part of a 
larger effort called Project 112 which was a comprehensive 
program initiated in 1962, by the Department of Defense (DOD) 
to protect and defend against potential chemical and 
biological warfare threats.  See http://www1.va.gov/shad/.  
Project 112 tests involved tests conducted on land rather 
than aboard ships.  Project SHAD involved service members 
from the Navy and Army and may have involved a small number 
of personnel from the Marine Corps and Air Force.  Service 
members were not test subjects, but rather were involved in 
conducting the tests.  DOD continues to release declassified 
reports about sea and land-based tests of chemical and 
biological materials known collectively as "Project 112."  VA 
is coordinating with DOD to obtain information as to the 
nature and availability of the tests, who participated, 
duration and agents used.

There is no specific statute or regulation pertaining to the 
development of claims alleging participation in Project SHAD.  
The Veterans Health Care, Capital Asset, and Business 
Improvement Act of 2003, Public Law 108-170, provides 
participating veterans with a thorough clinical evaluation 
and enhanced access to enrollment in the VA Health Care 
System, to include VA health care at no cost for any illness 
possibly related to their participation in that project.  VHA 
Directive 2004-016 (April 15, 2004) states that DOD has 
provided VA with declassified information concerning the test 
name, date, location and ship involved; the names and service 
numbers of the participating veterans; and identification of 
the exposure types.  Information concerning the ships 
involved is published at http://www1.va.gov/shad/ as well as 
www.deploymentlink.osd.mil/current_issues 
/shad/shad_intro.shtml.  DOD estimates 6,000 veterans were 
involved, and has provided VA with the names of approximately 
5,000 veterans who participated in the tests.  The Veterans 
Benefits Administration (VBA) has contacted those 
individuals.

In May 2002, the veteran was sent a letter from VA in 
connection with his service aboard the U.S.S. POWER.  It was 
noted that the U.S.S. POWER was involved in tests that were 
conducted during the veteran's tour of service under Project 
SHAD.  See VA letter to veteran, May 5, 2002.  The DOD also 
verified the veteran's participation in Project Shad, 
specifically in Operation Copperhead.  See statement, 
November 26, 2004.  The objective of Operation Copperhead was 
to determine the percentage of aerosol penetration (and its 
relation to particle size) into an operational ship under 
three readiness conditions in a frigid environment; and, to 
compare biological cloud travel in a frigid environment with 
predicted cloud travel based on diffusion models for 
prevailing conditions.  See Fact Sheet, Office of the 
Assistant Secretary of Defense (Health Affairs), Deployment 
Health Support Directorate, Version 12-2-2003.

Initially, the Board notes that the veteran has been 
diagnosed with all of the claimed conditions, satisfying 
element (1) of Hickson, supra.  While there is no evidence in 
the veteran's service medical records that he suffered from 
any of the aforementioned conditions, the veteran did 
participate in Operation Copperhead.  As such, the Board will 
turn to the question of medical nexus.

The veteran's medical file began in September 1998, when the 
veteran underwent an evaluation of the carotid arteries in 
conjunction with aortofemoral bypass surgery for blue toe 
syndrome.  A carotid ultrasound examination demonstrated no 
flow interference and only minimal plaque.  At that time, the 
veteran was known to have been hypertensive and a generous 
user of tobacco and alcohol.  Atherosclerotic changes of the 
aorta suggested obstructive airway disease with some 
scarring.  The veteran was subsequently diagnosed with COPD.  
See Missouri Baptist Medical Center treatment records, 
September 1998.

In August 2002, the veteran was hospitalized due to the 
gradual development of a gait disturbance.  He underwent a 
number of diagnostic procedures including a magnetic image of 
the brain, which disclosed multiple variously sized lesions 
scattered in the cerebral white matter.  A spinal fluid 
examination disclosed oligoclonal bands, a slightly elevated 
albumin index and modestly elevated spinal fluid protein.  
The veteran was subsequently treated with interferon beta 1b 
and was relatively stable at the time of the follow-up study 
in January 2003.  See St. Mary's Health Center treatment 
records, August 2002.  The veteran was later seen at the 
Kansas City VA Medical Center in August 2004.  The veteran 
reported the development of drooping of the right side of the 
face, impaired balance, slurred speech, intermittently 
blurred vision, numbness and tingling in his limbs.  Physical 
examination revealed brisk reflexes, clonus in the right 
lower limb and unstable gait.  Additional magnetic images 
showed lesions in the vicinity of the corpus collosum, 
consistent with demyelination.  See VA treatment records, 
August 2004.
The veteran was afforded a VA medical examination in February 
2005.  The examiner was requested to provide a medical 
opinion about a relationship between Project SHAD and the 
veteran's multiple sclerosis.  Whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The 
examiner noted that the veteran's claims file had been 
thoroughly reviewed in conjunction with the examination and 
provided a summary of the veteran's medical history.

During the examination, the veteran was determined to be a 
poor historian, often not understanding questions, was 
distractible and somewhat tangential.  The veteran's spouse 
noted that she had been acquainted with the veteran since 
1966, and had watched his disabilities progress over time.  
She noted that the veteran began to suffer from symptoms of 
multiple sclerosis (i.e. falling, joint pain, erectile 
dysfunction, slurred speech, etc.) beginning in approximately 
1998.  The veteran also described blurred vision or loss of 
visual acuity.  The veteran's spouse noted that this was a 
recent phenomenon.  On physical examination, the functions of 
the 12 cranial nerves were remarkable in that there was a 
slight degree of temporal pallor on the left optic nerve.  
Especially along its temporal margin there was a reduced 
density of nerve fiber bundles giving the edge of the nerve 
head a sharp appearance.  Facial expression, sensation and 
power of jaw movement were normal.  There were no indicators 
of vestibular incompetence.  He displayed no slurred speech.

The examiner noted that there was no question the veteran 
suffered from a neurological disease.  The evidence suggested 
involvement of the nervous system, including the brain and 
spinal cord, because of the veteran's slurred speech, poorly 
organized history and inability to construct and provide a 
narrative.  Additionally, since the optic nerve is an 
external tract of thalamus, the evidence of optic atrophy on 
the left was considered confirmatory.  The ataxia, though 
slight, was also indicative of cerebellar system disease.  
The laboratory values were compatible with the diagnosis of 
multiple sclerosis.  The veteran's episodes of blurred vision 
were indeterminate as he did not bring his glasses to the 
examination.  The examiner opined that these episodes of 
convergence insufficiency were common in older patients and 
not related to any specific neurological disease.  The 
veteran's joint pain, while itself not specific, was 
considered quite common in patients with alteration of muscle 
tone in the form of spasticity.  It was also determined that 
the veteran's multiple sclerosis most likely began in 1998.

With respect to the issue of a relationship between the 
substances used during Operation Copperhead, to include 
toxins and biological products, the examiner stated that it 
was not possible to affirm such a relationship.  The examiner 
concluded that the cause of multiple sclerosis continues to 
be unknown, thus offering a statement connecting multiple 
sclerosis and exposure during Operation Copperhead would be 
without any known factual basis.  See VA examination report, 
February 28, 2005.

The veteran was afforded a second VA examination in March 
2005.  The examiner diagnosed the veteran with all of the 
claimed conditions.  Specifically: multiple sclerosis; CAD 
status post bypass surgery with shortness of breath and 
fatigue as well as occasional chest pain; tachycardia; 
hypertension; joint pain with no specific muscle wasting or 
tremor; COPD due to a 40 year history of significant 
cigarette smoking; and a vision disability.  The examiner 
opined that after reviewing all the documentation regarding 
Project SHAD, there was nothing in the medical literature 
that would suggest any of the veteran's conditions were 
related to his participation.  The examiner concluded that 
the chronological development of the veteran's conditions 
were not consistent with his exposure in service.  See VA 
examination report, March 21, 2005.

With regard to the veteran's claim of entitlement to service 
connection for joint pain, the Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).
The only evidence of record in support of the veteran's claim 
that his current disabilities are due to his participation in 
Operation Copperhead is lay statements.  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss what he experienced in service.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  The Board notes however, that 
the veteran himself stated that he did not begin to suffer 
from any medical problems until over 30 years after he was 
discharged from service and that he had always had medical 
insurance.  Additionally, the veteran's wife stated that she 
did not notice the veteran manifest any symptoms of the 
claimed disabilities until the late 1990s.  See VA 
examination report, February 28, 2005.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest disability 
complaints, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
disability complaints, symptoms, or findings for over 30 
years between the period of active duty and the medical 
reports dated in 1998 is itself evidence which tends to show 
that the claimed conditions did not have their onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000).  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003). 

The veteran is also not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  

While the Board is sympathetic to the veteran's claims and to 
his belief that his current disabilities are related to 
Operation Copperhead, there is no medical evidence to 
substantiate his claims.  As such, the claims must be denied.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection due 
to participation in Project SHAD, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the veteran's claims that his multiple sclerosis, vision 
disability, COPD, CAD with tachycardia, hypertension and 
joint pain are related to inservice participation in Project 
SHAD.  There is not an approximate balance of evidence.  

B.  Direct Service Connection

Despite the fact that the veteran has been denied service 
connection based on his participation in Project SHAD, he is 
not precluded from establishing service connection with proof 
of actual direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

As noted above, there is no evidence in the veteran's service 
medical records of any complaints of or treatment for vision 
disability, COPD, CAD or joint pain.  While the veteran has 
been diagnosed with these disabilities, there is no medical 
evidence, nor does the veteran allege, that these conditions 
are the direct result of service (not including Project SHAD, 
as this was addressed above).  Given that there is no 
evidence in service and no medical nexus, the veteran's 
claims must fail.  See Hickson, supra.

The Board notes that separate criteria are in effect for the 
veteran's HTN and multiple sclerosis claims.

HTN means persistently high arterial blood pressure, and by 
some authorities, the threshold for high blood pressure is a 
reading of 140/90.  See Dorland's Illustrated Medical 
Dictionary at 889 (30th ed. 2003).  For VA purposes, HTN 
means that the diastolic pressure is predominantly 90 or 
greater, and isolated systolic HTN means that the systolic 
pressure is predominantly 160 or greater with a diastolic 
pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2007).

The veteran's service medical records indicate that his blood 
pressure at entry to service in August 1962 was 118 systolic 
and 66 diastolic.  His report of medical examination for 
separation from service in April 1966 stated his blood 
pressure was 124 systolic and 74 diastolic.  His records 
report no treatment for high blood pressure or any other 
cardiovascular disease.  The first indication that the 
veteran was diagnosed with HTN was in the 1990s, more than 30 
years after his discharge from service.

There is no medical evidence relating HTN to any injury or 
disease in service.  There is no evidence of continuity of 
symptomatology.  Additionally, the veteran does not contend 
that his HTN is the direct result of service.  Accordingly, 
the Board finds that the preponderance of the evidence shows 
that HTN was not incurred in or aggravated by his active 
service.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and HTN becomes manifest to a degree of at 
least 10 percent within 1 year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2007).  The first showing of HTN in 
the record is VA treatment records dated in the 1990s.  There 
is no evidence to support a finding that the veteran's HTN 
was present to a compensable degree within the first post-
service year.  Therefore, service connection on a presumptive 
basis is not warranted.  

With regard to the veteran's claim for multiple sclerosis, 
where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and multiple sclerosis becomes manifest to 
a degree of at least 10 percent within seven years from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  The veteran 
separated from service in April 1966.  According to his 
records, he was not diagnosed with multiple sclerosis until 
2002.  There is no medical evidence from the seven year 
period following his separation from service for his multiple 
sclerosis, to show that the disability had manifested in that 
time.  Further there is no medical nexus evidence linking any 
current multiple sclerosis to a disease or injury in service.  
Service connection for the veteran's multiple sclerosis must 
be denied.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection on 
a direct/presumptive basis, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
In this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the veteran's 
claims that his current disabilities are directly related to 
service.  There is not an approximate balance of evidence.  

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for multiple sclerosis, to 
include as associated with participation in Project SHAD, is 
denied.

Entitlement to service connection for a vision disability, to 
include as associated with participation in Project SHAD, is 
denied.

Entitlement to service connection for COPD, to include as 
associated with participation in Project SHAD, is denied.

Entitlement to service connection for CAD with tachycardia, 
to include as associated with participation in Project SHAD, 
is denied.

Entitlement to service connection for HTN, to include as 
associated with participation in Project SHAD, is denied.

Entitlement to service connection for joint pain, to include 
as associated with participation in Project SHAD, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


